PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/938,733
Filing Date: 24 Jul 2020
Appellant(s): VMware, Inc.



__________________
Mani Adeli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Appellant argues that Kumar and Sorenson fail to disclose creating a record that identifies one particular load balancer among several load balancers while processing a first data message from a client to a server that was received from the particular load balancer and using the record to forward to the particular load balancer a responsive second data message sent back to the client from the server.  The claim language does not state that the record is created.  The claim language does not state that the identification of a load must occur while processing a first data message.  The particular load balancer among several load balancers is LB node 110 in Figure 1 of Sorenson.  The record used to forward to the particular load balancer is the hash ring in Sorenson [0067], which is used to update the primary and secondary load balancers that are responsible for packet flow.  The update of the primary and secondary load balancers is using the record to forward to the particular load balancer a responsive second data message, in the combination of Kumar and Sorenson.
	Appellant argues that Kumar and Sorenson fail to disclose using a PBR record to forward a responsive second data message back to a load balancer that sent an original first data message. Kumar disclosed a port profile (e.g., PBR record) and storing an association between a load balancer IP address and a port on the switch, which identifies a server traffic flow (e.g., associate an identifier associated with the particular load balancer and a flow identifier associated with the message flow).  Kumar [0018]-[0019], [0025], and [0030].  Sorenson disclosed using a hash ring (record) to forward a packet to a particular load balancer by updating the primary load balancer responsible for the packet flow.  Sorenson [0080].  The combination of Kumar and Sorenson teaches the claimed elements.  
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Appellant repeats the arguments above for claim 4, by arguing that no particular load balancer is selected for a message flow.  Sorenson [0080] disclosed using a hash ring to select the primary load balancer for a message flow.
	Appellant argues that claim 5 requires a layer 2 redirection of data messages sent from a particular server to a particular client.  The Office Action cites Faulk for teaching layer 2 redirection of data messages.  The combination of references discloses a layer 2 redirection of data messages sent from a particular server to a particular client.  
	Appellant argues that claim 6 requires a policy-based record.  The policy-based record is the hash ring as disclosed in Sorenson [0080].
	Appellant argues that claim 7 requires storing a media access control address as a load balancer identifier.  Faulk is disclosed to teach the MAC address.  The combination of references discloses storing a media access control address as a load balancer identifier.
	Appellant argues that claims 8 and 22 require a policy-based routing record specifying layer 3 redirection of data messages.  Kumar’s port profiles are policy-based routing records.  The combination of Kumar and Sorenson disclose using Kumar’s port profiles to redirect data messages to a particular load balancer in layer 3.
	Appellant argues claim 9 requires a record storing a load balancer identifier including a tunnel identifier. Kumar disclosed tunnel encapsulation headers, and Sorenson disclosed a record (hash ring) that routed message to an appropriate load balancer.  The combination of Kumar and Sorenson teaches Appellant’s claim language.
	Appellant argues that claim 11 requires a router executing on a host computer along with a particular server.  Kotha is introduced to describe a virtual switch that routes communication between virtual machines.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to place both a router and a particular server on the same host computer for flexibility in network design.
	Appellant argues that claim 12 requires a router outside of a host computer on which a particular server executes.  Kumar’s switch 25 is the router outside of a host computer on which a particular server executes.  Kumar [0018].  Appellant’s argument seems to be about the functionality of Kumar’s “router”, and not the claimed elements of claim 12.
	Appellant argues that claim 13 requires a gateway at a north/south boundary of a network.  Natham is introduced to teach the gateway.  The functionality argued by Appellant is not part of the claim language of claim 13.
	Appellant argues that claim 16 requires storing an association by creating a record that associates the identifier of a load balancer with a flow identifier of a message flow that is a reverse flow.  This is performed by Kotha’s controller 206, which generates a flow rule and assigns a flow identifier for a generated flow rule.  The functions Appellant argues are taught by the combination of Kumar and Sorenson.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
Conferees:
/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445           
                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.